Citation Nr: 0528689	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a pyschiatric 
disability, to include post-traumatic stress disorder (PTSD) 
due to personal assault.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from February 1982 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for PTSD.

The claim was previously before the Board in November 2003, 
at which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD due to a personal assault that occurred while he was in 
the Navy. 

The record reflects that the veteran was afforded a VA PTSD 
compensation and pension examination in December 1997 and was 
given a diagnosis of PTSD.  However, the Board observes that 
the examiner indicated that he was unclear whether the 
veteran's reported in-service incident was more of what had 
occurred in his earlier life (his reported molestation by his 
father as a child) or whether it was just the in-service 
incident that caused him to have the PTSD.  The Board further 
observes that although the examiner noted that the veteran 
had sought pyschiatric treatment on several occasions prior 
to service and had been diagnosed with adjustment reaction, 
he failed to comment on whether such pre-service psychiatric 
disability was aggravated by the veteran's military service.  
Therefore, in light of the above, the Board finds that the 
December 1997 examination opinion is insufficient, and a new 
examination and clinical opinion, to include aggravation of 
any psychiatric disability demonstrated to have existed prior 
to service, is warranted.

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  

The record reflects that the veteran has provided copies of 
service personnel records obtained apparently in response to 
a request to the National Personnel Records Center.  However, 
the Board is uncertain as to whether such documents represent 
his complete service personnel records available.  A review 
of the record does not demonstrate that the RO has made a 
request to an official source for a complete copy of the 
veteran's service personnel records.  Such records would be 
useful in the de novo adjudication of the veteran's claim.

In view of the foregoing, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:


1.  The RO should obtain from the 
National Personnel Records Center, or 
other official source, the veteran's 
complete service personnel records, 
including any and all administrative 
records, to include copies of legal and 
administrative proceedings, and associate 
them with the claims file.  If after an 
exhaustive search, it is determined that 
such records are unavailable, document 
this fact and note all attempts that were 
made to locate them.

2.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his pyschiatric 
disability, including PTSD, prior to and 
since his discharge from service.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current psychiatric 
disability, to include PTSD and 
depression. 

The examiner should be requested to 
furnish an opinion as to whether it as at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
a current psychiatric disability, to 
include PTSD, that is etiologically 
related to his claimed in-service 
stressors.  The examiner should also be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that preexisting 
psychiatric disability, documented of 
record, was aggravated by any incident of 
active service.

	The rationale for all opinions expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in conjunction with 
the examination.

      4.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


